DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US 2020/0176565.
	Regarding claims 1 and 2, Ting et al. Fig. 21B discloses an integrated circuit structure, comprising: 
a fin having a lower fin portion 52 and an upper fin portion 58; 
a gate stack 104,106, over the upper fin portion of the fin, the gate stack having a first side opposite a second side; 
a first source or drain structure 98A comprising an epitaxial structure embedded in the fin at the first side of the gate stack; and 
a second source or drain structure 98A comprising an epitaxial structure embedded in the fin at the second side of the gate stack, each epitaxial structure of the first and second source or drain structures comprising silicon, germanium and boron, with an atomic concentration of boron in the range of 1E20 atoms/cm3 - 3E21 atoms/cm3 [0036], and a germanium concentration in the range of 10% to 85% [0038]. 
Ting et al. does not disclose the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm.  However, Ting et al. [0009] establishes a relationship between the resistivity of the source/drain regions and the atomic concentration of boron and the germanium concentration in the source/drain regions. Ting states that the resistance of the source/drain regions can be reduced by varying the boron concentration between 1E20 atoms/cm3 - 5E20 atoms/cm3 and the germanium concentration between 20%-80%. This relationship demonstrates that by varying the concentration of the materials in the source/drain regions the resistance of the source drain region can be lowered to a range of values and would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the resistivity of the source/drain regions based on the concentrations and improve the device performance thereof and optimize the resistivity to be less than or equal to 0.3 mOhm or in a range of 0.1 mOhm cm to 0.3 mOhm cm as a “result effective variable”, and arrive at the recited limitation.
 Regarding claim 3, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 1, wherein the first and second source or drain structures induce a uniaxial compressive strain on the fin [0038].  
Regarding claim 4, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 1, wherein the first and second source or drain structures are adjacent an isolation structure 100.
Regarding claim 5, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 4, wherein the first and second source or drain structures have a lower surface 98A below an upper surface of the isolation structure 100 Fig. 21C.
Regarding claim 6, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 1, wherein the lower fin portion 52 includes a portion of an underlying bulk single crystalline silicon substrate 50.  
Regarding claim 7, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 1, further comprising: first and second dielectric gate sidewall spacers 86 along the first and second sides of the gate stack, respectively.  
Regarding claim 8, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 1, further comprising: a first conductive contact 116 on the epitaxial structure of the first source or drain structure; and a second conductive contact 116 on the epitaxial structure of the second source or drain structure.  
Regarding claim 9, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 8, wherein the first and second conductive contacts 116 are in a partial recess in the epitaxial structures of the first and second source or drain structures, respectively [0060].  
Regarding claims 10 and 12, Ting et al. Fig. 21B discloses an integrated circuit structure, comprising: 
a fin having a lower fin portion 52 and an upper fin portion 58; 
a gate stack 104,106, over the upper fin portion of the fin, the gate stack having a first side opposite a second side; 
a first source or drain structure 98A comprising an epitaxial structure embedded in the fin at the first side of the gate stack, the epitaxial structure comprising a lower semiconductor layer 92 and a capping semiconductor layer 94; and 
a second source or drain structure 98A comprising an epitaxial structure embedded in the fin at the second side of the gate stack, the epitaxial structure comprising a lower semiconductor layer 92 and a capping semiconductor layer 94, the lower semiconductor layer 92 of each of the epitaxial structures of the first and second source or drain structures comprising silicon, germanium and boron, the capping semiconductor layer 94 of the epitaxial structure of each of the first and second source or drain structures having a germanium concentration greater than the lower semiconductor layer 92, [0048]. 
Ting et al. does not disclose the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm.  However, Ting et al. [0009] establishes a relationship between the resistivity of the source/drain regions and the atomic concentration of boron and the germanium concentration in the source/drain regions. Ting states that the resistance of the source/drain regions can be reduced by varying the boron concentration between 1E20 atoms/cm3 - 5E20 atoms/cm3 and the germanium concentration between 20%-80%. This relationship demonstrates that by varying the concentration of the materials in the source/drain regions the resistance of the source drain region can be lowered to a range of values and would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the resistivity of the source/drain regions based on the concentrations and improve the device performance thereof and optimize the resistivity to be less than or equal to 0.3 mOhm or in a range of 0.1 mOhm cm to 0.3 mOhm cm as a “result effective variable”, and arrive at the recited limitation.
Regarding claim 11, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 10, wherein the lower semiconductor layer 92 of each of the epitaxial structures of the first and second source or drain structures have an atomic concentration of boron in the range of 1E20 atoms/cm3 - 3E21 atoms/cm3, [0039] and a germanium concentration in the range of 10% to 85% [0038].  
Regarding claim 13, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 10, wherein the first and second source or drain structures induce a uniaxial compressive strain on the fin [0038].  
Regarding claim 14, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 10, wherein the capping semiconductor layer 94 consists essentially of germanium [0041].  
Regarding claim 15, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 10, wherein the lower fin portion 52 includes a portion of an underlying bulk single crystalline silicon substrate 50.  
Regarding claim 16, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 10, further comprising: first and second dielectric gate sidewall spacers 86 along the first and second sides of the gate stack, respectively.  
Regarding claim 17, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 10, wherein further comprising: a first conductive contact 116 on the capping semiconductor layer 94 of the first source or drain structure; and a second conductive contact 116 on the capping semiconductor layer 94 of the second source or drain structure [0060].  
Regarding claim 18, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 17, wherein the first and second conductive contacts 116 are in a partial recess in the capping semiconductor layers 94 of the first and second source or drain structures 98A, respectively.  

Claims 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. as applied to claims 1 and 10 above in view of Siew et al. US 2018/0096934.
Regarding claims 19 and 22, Ting et al. Fig. 21B discloses an integrated circuit structure, comprising: 
a fin having a lower fin portion 52 and an upper fin portion 58; 
a gate stack 104,106, over the upper fin portion of the fin, the gate stack having a first side opposite a second side; 
a first source or drain structure 98A comprising an epitaxial structure embedded in the fin at the first side of the gate stack, the epitaxial structure comprising a lower semiconductor layer 92 and a capping semiconductor layer 94; and 
a second source or drain structure 98A comprising an epitaxial structure embedded in the fin at the second side of the gate stack, the epitaxial structure comprising a lower semiconductor layer 92 and a capping semiconductor layer 94, the lower semiconductor layer 92 of each of the epitaxial structures of the first and second source or drain structures comprising silicon, germanium and boron, the capping semiconductor layer 94 of the epitaxial structure of each of the first and second source or drain structures having a germanium concentration greater than the lower semiconductor layer 92, [0048]; 
a first conductive contact 116 on the capping semiconductor layer 94 of the first source or drain structure; 
a second conductive contact 116 on the capping semiconductor layer 94 of the second source or drain structure.  
Ting et al. does not disclose the first and second source or drain structures having a resistivity less than or equal to 0.3 mOhm cm.  However, Ting et al. [0009] establishes a relationship between the resistivity of the source/drain regions and the atomic concentration of boron and the germanium concentration in the source/drain regions. Ting states that the resistance of the source/drain regions can be reduced by varying the boron concentration between 1E20 atoms/cm3 - 5E20 atoms/cm3 and the germanium concentration between 20%-80%. This relationship demonstrates that by varying the concentration of the materials in the source/drain regions the resistance of the source drain region can be lowered to a range of values and would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the resistivity of the source/drain regions based on the concentrations and improve the device performance thereof and optimize the resistivity to be less than or equal to 0.3 mOhm or in a range of 0.1 mOhm cm to 0.3 mOhm cm as a “result effective variable”, and arrive at the recited limitation.
	Ting et al. does not disclose a first dielectric spacer along sidewalls of the first conductive contact, wherein the capping semiconductor layer of the first source or drain structure is confined between the first dielectric spacer; and  61AB8301-US 111548-245262 
a second dielectric spacer along sidewalls of the second conductive contact, wherein the capping semiconductor layer of the second source or drain structure is confined between the second dielectric spacer.  
Siew et al. [0037], Figs. 2A-2B teaches contact plugs 180A having spacers 172 formed along sidewalls thereof connected to the source/drain regions 110. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include spacers along the sidewalls of the contacts connected to the source/drain regions as taught by Siew et al. for the purpose of insulating the source and drain metal contacts from the gate of the transistor.
Regarding claim 20, Ting et al. in view of Siew et al. teaches the integrated circuit structure of claim 19, further comprising: 
first and second dielectric gate sidewall spacers 86 along the first and second sides of the gate stack, respectively.  
Regarding claim 21, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 19, wherein the lower semiconductor layer 92 of each of the epitaxial structures of the first and second source or drain structures have an atomic concentration of boron in the range of 1E20 atoms/cm3 - 3E21 atoms/cm3, [0039] and a germanium concentration in the range of 10% to 85% [0038].  
Regarding claim 23, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 19, wherein the first and second source or drain structures induce a uniaxial compressive strain on the fin [0038].  
Regarding claim 24, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 19, wherein the capping semiconductor layer 94 consists essentially of germanium [0041].  
Regarding claim 25, Ting et al. Fig. 21B discloses the integrated circuit structure of claim 19, wherein the lower fin portion 52 includes a portion of an underlying bulk single crystalline silicon substrate 50.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898